Plaintiff in error, Charles McSwain, Jr., was convicted on a charge that he did unlawfully sell to one Guy Woody one-half pint of alcohol for the price of $1.50, and in accordance with the verdict of the jury was sentenced to be confined for 30 days in the county jail and pay a fine of $50 and the costs. From the judgment an appeal was perfected by filing in this court on July 3, 1920, petition in error with case-made. No brief has been filed, and plaintiff in error is not represented in this court by counsel. An examination of the record discloses that the evidence is sufficient to support the verdict and judgment of conviction and that no reversible error was committed on the trial. The judgment of the lower court is therefore affirmed.